A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are canceled.  Claims 21-39 are under consideration.

Priority:  This application is a CON of U.S. Appl. 15844801, filed December 18, 2017, which is a CON of U.S. Appl. 14408272, filed December 15, 2014, now U.S. Patent 9902952, which is a 371 of PCT/IT2012/000193, filed June 22, 2012.

Objections and Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fedeli et al. (US 4985552; IDS 07.08.20) in view of Bonomini (US 4649134; IDS 07.08.20) and Osterberg et al. (2003 International Journal of Toxicology 22:  377-380; PTO-892 09.15.20).  .
Fedeli et al. disclose defibrotide is defined as a sodium salt of low molecular weight nucleotidic fractions obtained by extraction from animal organs and has known therapeutic properties, including as treatment of acute renal insufficiency (to US 4649134; Bonomini) (at least col. 1 lines 15-48).  It is disclosed that processes for obtaining defibrotide, disclosed in U.S. Patent Nos. 3770720 and 3899481, comprise the extraction and the partial degradation of the deoxyribonucleic acids by means of protonic degradation of nucleic acids, where the yields of defibrotide are relatively low and the product is often accompanied by degradation products (at least col. 3 lines 38-49).  Fedeli et al. disclose providing a process for providing defibrotide that addresses the problems and drawbacks of previous processes, where the defibrotide provided is of substantial uniformity from one production batch to another, the complete usefulness and reliability of the obtained defibrotide product for therapy in human beings (at least col. 3 lines 29-37, 50-60).  It has been surprisingly found that the process by operating under more controlled conditions of aggregation, raw nucleic acids can be depolymerized in an advantageous manner, thereby reducing to a minimum the formation of degradation products (at least col. 3 lines 62-66).  The defibrotide having substantial uniformity also fully fulfills its known pharmacological and therapeutic properties and is particularly useful for the therapeutic uses cited (at least col. 2 lines 4-10).  Fedeli et al. do not explicitly teach a composition comprising the defibrotide with pharmaceutical excipients, for injection.

Osterberg et al. disclose that excipients are essential components of drug products, but are also potential toxicants (p. 377).  Osterberg et al. disclose examples of excipient-induced toxicities include hypersensitivity reaction produced in susceptible individuals by such excipients including among others parabens (p. 377-378).
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at a defibrotide formulation consisting of defibrotide (200 mg), sodium citrate, and water for injection (2.5 mL), where the liquid defibrotide formulation has a concentration of at least 80 mg/mL, where the defibrotide has substantial uniformity and reasonably has a potency of about 25 to about 35 IU/mg and a pH from about 7-8.  One of ordinary skill would have a reasonable expectation that the defibrotide prepared by the process of Fedeli et al. and formulated as a composition for injection has a potency of about 25 to about 35 IU/mg and a pH from about 7-8 since Fedeli et al. disclose a defibrotide that is or appears structurally the same as the claimed defibrotide and can be formulated in a pharmaceutical composition including 200 

Reply:  Applicants’ remarks and the declaration under 37 CFR 1.132 filed December 15, 2020 have been considered and are persuasive to overcome the previous 103(a) rejection.
However, the claims remain rejected under a new 103(a) rejection over at least the newly cited Fedeli et al. reference for the reasons noted above.
In their remarks and the 1.132 declaration, Applicants assert that Bonomini incorporates by reference two patents U.S. 3770720 (‘720) and 3899481 (‘481) that disclose how the defibrotide in the Bonomini reference was extracted.  Because defibrotide is such a heterogeneous molecule, these different processes will lead to different compositions.
Applicants’ remarks are acknowledged.  The previous 103(a) rejection relying on the defibrotide extracted in Bonomini has been withdrawn.  Bonomini is now only being relied upon for the pharmaceutical excipients, i.e. sodium citrate and water, used in formulating a composition for injection.  As noted above, Fedeli et al. is newly cited and also disclose the problems and drawbacks of the processes disclosed in the ‘720 and ‘481 patents for extracting 
Fedeli et al. disclose providing a process for providing defibrotide that addresses the problems and drawbacks of the previous processes, where the defibrotide provided is of substantial uniformity from one production batch to another, the complete usefulness and reliability of the obtained defibrotide product for therapy in human beings (at least col. 3 lines 29-37, 50-60).  It has been surprisingly found that the process by operating under more controlled conditions of aggregation, raw nucleic acids can be depolymerized in an advantageous manner, thereby reducing to a minimum the formation of degradation products (at least col. 3 lines 62-66).  The defibrotide having substantial uniformity also fully fulfills its known pharmacological and therapeutic properties and is particularly useful for the therapeutic uses cited (at least col. 2 lines 4-10).
Applicants assert that the defibrotide of Bonomini and the defibrotide of the present invention differ by at least the amount of sodium and uracil present and that the defibrotide of the present invention involves a sodium hydroxide treatment, which converts cytosine to uracil.
However, in this instance, it is disclosed that the process for producing defibrotide of Fedeli et al. comprises a sodium hydroxide treatment and hot filtration to remove salts present in the solution (at least col. 4 lines 30-41, col. 8 lines 25-27, col. 10-12 claims 1-35).  Therefore, the defibrotide of Fedeli et al. can reasonably be deemed to have uracil present and negligible salts present.  The defibrotide of Fedeli et al. is obtained by a controlled process having substantial uniformity and minimum formation of degradation products (at least col. 3 lines 62-66).  
It has been surprisingly found that the process by operating under more controlled conditions of aggregation, raw nucleic acids can be depolymerized in an advantageous manner, thereby reducing to a minimum the formation of degradation products (Fedeli et al. at least col. 3 lines 62-66).  The defibrotide having substantial uniformity also fully fulfills its known pharmacological and therapeutic properties and is particularly useful for therapeutic uses (Fedeli et al. at least col. 2 lines 4-10).
Therefore, one of ordinary skill would reasonably expect that the defibrotide prepared by the process of Fedeli et al. and formulated as a composition for injection, would not comprise the degradation products present in the defibrotide of Bonomini, and reasonably has a potency of about 25 to about 35 IU/mg when measured by the assay steps recited in the claims, a pH from about 7-8, since Fedeli et al. disclose a defibrotide that appears structurally the same and has the same composition as the claimed defibrotide and can be formulated in a pharmaceutical composition including 200 mg defibrotide and 2.5 mL water for injection.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656